                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW MEXICO
In re: MARIE J. HOLGUIN,                                       No. 15-11410-j7
         Debtor.

MARIE J. HOLGUIN,
         Plaintiff,
v.                                                      Adversary No. 18-1042 J

NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2006-2, a Delaware
Statutory Trust,

         Defendant.


 ORDER DENYING DEFENDANT’S SECOND AMENDED MOTION FOR SUMMARY
  JUDGMENT, BUT 1) GRANTING LEAVE TO SUPPLEMENT WITH ADDITIONAL
    EVIDENCE; AND 2) DEEMING FACTS ESTABLISHED UNDER RULE 56(g)
         IN ACCORDANCE with the Court’s Memorandum Opinion entered herewith,
        IT IS HEREBY ORDERED, that Defendant’s Second Amended Motion for Summary
Judgment (“Motion for Summary Judgment”) is DENIED, with leave to supplement the Motion
for Summary Judgment with additional evidence under Fed. R. Civ. P. 56(e) no later than
January 9, 2020. If Defendant timely supplements its Motion for Summary Judgment, the Court
will determine whether to grant summary judgment based on the additional evidence. If
Defendant does not timely supplement its Motion for Summary Judgment with additional
evidence, the Court will set this adversary proceeding for trial.
       ORDERED FURTHER, that the Facts not Subject to Genuine Dispute identified in
paragraphs 1 – 25 of the Court’s Memorandum Opinion are deemed established consistent with
Fed. R. Civ. P. 56(g) for all purposes in this adversary proceeding.



                                            ________________________________________
                                            ROBERT H. JACOBVITZ
                                            United States Bankruptcy Judge


Date entered on docket: December 17, 2019




     Case 18-01042-j   Doc 37   Filed 12/17/19   Entered 12/17/19 17:09:52 Page 1 of 2
COPY TO:

R Trey Arvizu, III
Attorney for Plaintiff
PO Box 1479
Las Cruces, NM 88004-1479

Monette Cope
Attorney for Defendant
Weltman Weinberg & Reis
180 North LaSalle Street, Suite 2400
Chicago, IL 60657

Andrew Paul Yarrington
Attorney for Defendant
Rose L. Brand & Associates, PC
7430 Washington Street NE
Albuquerque, NM 87109




                                            ‐2-

 Case 18-01042-j      Doc 37     Filed 12/17/19   Entered 12/17/19 17:09:52 Page 2 of 2
